Title: From James Madison to Richard Peters, 19 August 1789
From: Madison, James
To: Peters, Richard


Dear Sir
N. York Aug: 19. 1789
I have been much delighted with the extract from your collection of fables, and should have told you so sooner, were I less incumbered with a number of involuntary correspondencies, which stand in the way of those which my inclination would cherish. May I hope that “The wise Cooks & foolish Guests” is but a sample of the treat you meditate for your friends, out of the “Aunciente & connynge balladdes.” It will be criminally selfish to keep so delicious and precious a donation of the Muses wholly for your own entertainment.
The papers inclosed will shew that the nauseous project of amendments has not yet been either dismissed or despatched. We are so deep in them now, that right or wrong some thing must be done. I say this not by way of apology, for to be sincere I think no apology requisite. 1. because a constitutional provision in favr. of essential rights is a thing not improper in itself and was always viewed in that light by myself. It may be less necessary in a republic, than a Monarchy, & in a fedl. Govt. than the former, but it is in some degree rational in every Govt., since in every Govt. power may oppress, and declarations on paper, tho’ not an effectual restraint, are not without some influence. 2. In many States the Constn. was adopted under a tacit compact in favr. of some subsequent provisions on this head. In Virga. It would have been certainly rejected, had no assurances been given by its advocates that such provisions would be pursued. As an honest man I feel my self bound by this consideration. 3. If the Candidates in Virga. for the House of Reps. had not taken this conciliary ground at the election, that State would have [been] represented almost wholly by disaffected characters, instead of the federal reps. now in Congs. 4. If amendts. had not been proposed from the federal side of the House, the proposition would have come within three days, from the adverse side. It is certainly best that they should appear to be the free gift of the friends of the Constitution rather than to be extorted by the address & weight of its enemies. 5. It will kill the opposition every where, and by putting an end to the disaffection to the Govt. itself, enable the administration to venture on measures not otherwise safe. Those who hate the Govt. will always join the party disaffected to measures of the admi[ni]s[tra]tion, and such a party will be created by every important measure. 6. If no amendts. be proposed the language of antifedl. leaders to the people, will be, we advised you not to adopt the Constn. witht. previous amendts—You listened to those who told you that subsequent securities for your rights would be most easily obtained—We urged you to insist on a Convention as the only effectual mode of obtaining these—You yielded to the assurances of those who told you that a Convention was unecessary, that Congs. wd. be the proper channel for getting what was wanted. &c &c. Here are fine texts for popular declaimers who wish to revive the antifedl. cause, and at the fall session of the Legislares. to blow the trumpet for a second Convention. In Virga. a majority of the Legislature last elected, is bitterly opposed to the Govt. and will be joined, if no amends. be proposed, by great nos. of the other side who will complain of being deceived. 7. Some amendts. are necssy for N. Carola. I am so informed by the best authorities in that State. I set out with an apology for not writing sooner, I must conclude with one, for writing so much, & still more for writing so scurvily. Yrs truly
Js. Madison Jr
